Citation Nr: 0740179	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  03-33 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Whether the character of the appellant's discharge from 
service constitutes a bar to payment of VA benefits.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The appellant had active military service from October 1942 
through February 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 RO administrative decision.

In March 2005 a Veterans Law Judge granted the motion of the 
representative for advancement of the appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 20.900 c) (2007).

The Board remanded this case to the RO for further 
development in March 2005 and June 2007.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  The appellant received a discharge under other-than-
honorable conditions resulting from persistent and willful 
misconduct.

3.  There is no indication that the appellant was insane at 
the time he committed the offenses resulting in his discharge 
from service.


CONCLUSIONS OF LAW

1.  The appellant's other-than-honorable discharge was under 
dishonorable conditions.  38 U.S.C.A. § 5303(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.12(d)(3) (2007).

2.  The character of the appellant's discharge from service 
is a bar to VA benefits.  38 U.S.C.A. § 5303 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.1(d), 3.12, 3.354(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Because this case involves a legal question regarding whether 
the appellant has legal standing to apply for VA benefits, 
the Veterans Claims Assistance Act (VCAA) is not applicable 
to this appeal.

However, the Board notes that the appellant has been afforded 
every opportunity to submit evidence in support of his claim.

The RO sent the appellant a letter in May 2001, prior to the 
decision on appeal, advising him that receipt of VA 
compensation benefits would require resolution of the 
character of his discharge.  The letter enclosed a copy of 
38 C.F.R. § 3.12, the controlling regulation, and advised the 
appellant that the RO would be seeking resolution with the 
service department.  The letter advised the appellant of his 
right to representation and his right to a hearing prior to 
adjudication.

During the course of the appeal the Appeals Management Center 
(AMC) sent the appellant letters in April 2005 and March 2006 
advising him that VA is responsible for getting relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain records from non-Federal 
entities on the appellant's behalf.  These letters advised 
the appellant of the evidence received and considered during 
the course of the appeal and the reasons for continued denial 
of the claim.

The Board accordingly finds that the appellant has received 
appropriate notice of the issues and evidence pertinent to 
his claim on appeal.

The Board also finds that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim.

The service personnel records pertaining to the circumstances 
of the appellant's discharge from service are of record.  The 
appellant has been advised of his right to a hearing before 
the Board but has declined such a hearing.  VA medical 
examination is not required because there are no medical 
issues associated with the claim.

Finally, as noted in more detail below, the RO has requested 
and obtained clarification from the National Personnel 
Records Center (NPRC) of ambiguous documents in the record 
relating to the character of the appellant's discharge from 
service.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the question of whether the 
character of the appellant's discharge serves to bar his 
claim for VA compensation benefits.

II.  Analysis

Under governing law, a discharge or release from service is 
considered to have been issued under dishonorable conditions 
in certain circumstances as specified in 38 C.F.R. § 3.12(b).  

A discharge under other-than-honorable (OTH) circumstances is 
considered to be under dishonorable conditions if inter alia 
it is determined that the discharge was issued because of 
persistent or willful misconduct.  38 U.S.C.A. § 5303(a); 
38 C.F.R. § 3.12d)(4).

Such a discharge is a bar to the payment of VA benefits 
unless it is found that the servicemember was insane at the 
time of the commission of the offense causing such discharge 
or release, unless otherwise specified.  38 U.S.C.A. 
§ 5303(b); 38 C.F.R. § 3.12(b).

However, a discharge for a minor offense will not be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious.  38 C.F.R. 
§ 3.12(d)(4).

The appellant's service medical record includes a November 
1944 psychiatric evaluation noting that the appellant came 
from a rural background and was illiterate although of 
average intelligence.  The appellant was noted to have been 
tried by court-martial for striking a noncommissioned 
officer.  The appellant was characterized as individualistic, 
emotionally undisciplined and temperamentally excitable, but 
capable of productive service given proper leadership.  There 
is no indication that the veteran was considered to be 
insane.

The appellant's service personnel record includes a Report of 
Proceedings by a Board of Officers dated in January 1945.  
The appellant's commanding officer testified that the 
appellant was incapable of getting along with people and was 
unable to work under supervision.  The officer testified that 
the appellant was disliked and feared by members of the unit 
because of his violent temper.  The officer testified that 
the appellant was under confinement at the time for breaking 
arrest (having been placed under arrest for wearing the 
uniform of an officer in public and for being drunk and 
disorderly in public), and that the appellant had been 
assigned to a number of different military duties at an 
attempt at rehabilitation, without success.  The appellant in 
turn testified that he did not want any part of the Army, 
primarily because he did not like being away from home.

The Board of Officers found that the appellant exhibited 
habits and/or character traits other than those indicating 
discharge for physical or mental disability.  The Board of 
Officers further found that the appellant was disqualified 
for service in character due to his own misconduct and could 
not be rehabilitated by further military training without 
detriment to the morale and efficiency of his unit, and that 
attempts to rehabilitate the appellant had failed.

The Board of Officers recommended that the appellant be 
discharged from service on account of habits and traits of 
character which rendered his retention in service 
undesirable, and also on account of being disqualified in 
character through his own misconduct.

Thereafter the appellant was discharged in February 1945 with 
a "blue discharge" noting that the appellant was not 
recommended for reenlistment, induction, or reinduction.  
However, the "blue discharge" did not characterize the 
appellant's service as "honorable" or otherwise.  In March 
1945 the RO sent a query to the Army asking for the character 
of the "blue discharge;" the Army responded by stating that 
the character of the discharge was "other than honorable" 
(OTH) due to "habits and traits of character."

As noted above, an OTH discharge is considered to be under 
dishonorable conditions if it is determined that it was 
issued because of persistent and willful misconduct.  See 
38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(d)(4).   The record 
of proceedings from the Board of Officers shows that the 
appellant was in fact discharged for a pattern of persistent 
and willful misconduct (assaultive behavior, impersonating an 
officer, and breaking arrest).  

The record also shows that the misconduct was not minor, as 
he was tried at least once by court-martial, and shows that 
the appellant's military performance was not otherwise 
satisfactory, in that many attempts at rehabilitation had 
failed.  The Court has noted that "offenses that would 
interfere with the appellant's military duty, indeed preclude 
their performance ... are not minor."  Stringham v. Brown, 8 
Vet. App. 445, 448 (1995); see also Cropper v. Brown, 6 Vet. 
App. 450, 452-453 (1994).   

Based on the above, the Board finds that the appellant's OTH 
discharge was under dishonorable conditions by the plain 
meaning of  38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(d)(4). 

Discharge under dishonorable conditions is a bar to payment 
of VA benefits unless it is found that the servicemember was 
insane at the time of the commission of the offense causing 
such discharge or release.  See 38 U.S.C.A. § 5303(b) and 
38 C.F.R. § 3.12(b).  The appellant has not argued, and the 
evidence does not show, that he was insane.  Accordingly, the 
single exception provided for the bar of benefits based on 
discharge under dishonorable conditions is not for 
application.

The Board accordingly finds that the appellant's discharge 
from service constitutes a bar to VA benefits as contemplated 
by 38 C.F.R. § 3.12(a).

The file contains a document titled Discharge from the Army 
of the United States.  Unfortunately, the document is a 
photocopy that is only partially legible, and the character 
of discharge is altogether illegible.

The file also contains a document titled Certification of 
Military Service, National Archive (NA) Form 13038, issued by 
the National Personnel Records Center (NPRC) in August 2000.  
The certificate states that in the absence of a copy of the 
actual report of separation from service or its equivalent 
the appellant's service from October 1942 to February 1945 
was terminated by an honorable discharge.

However, the Board's remand in March 2000 noted that the NPRC 
document was inconsistent with the earlier characterization 
of the discharge by the Army, which had preceded the fire at 
the NPRC in which the appellant's records were presumed to 
have been lost.  The Board's remand directed the RO to ask 
the NPRC for resolution of the inconsistency.  A May 2005 
response via the Personnel Information Exchange System (PIES) 
states that the August 2000 NPRC document had been issued in 
error, and that the appellant had in fact been issued an OTH 
discharge that was not subsequently upgraded by the Army.

Further, the Army Review Boards Agency (ARBA) informed VA in 
a September 2005 letter that the appellant had twice 
requested upgrades of his discharge, both of which had been 
administratively closed because no records were available for 
review.

The Board accordingly finds that the August 2000 NPRC 
document, having been disavowed by the issuing agency, is not 
credible evidence of honorable discharge.

In summary, the evidence shows that the appellant was 
discharged from service with an OTH discharge that was 
dishonorable in nature because it was issued in response to 
persistent and willful misconduct of the appellant.  The 
appellant has not asserted, and the evidence does not show, 
that he was insane at the time he committed the acts 
resulting in his discharge.

The Board accordingly finds that the character of the 
appellant's discharge from service is a bar to VA benefits.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is not for application.  
38 C.F.R. § 3.102; see also Schoolman v. West, 12 Vet. App. 
307, 311 (1999) and Alemany v. Brown, 9 Vet. App. 512, 519 
(1996).

  
ORDER

The appeal is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


